DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-12 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/588,096, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure does not support claim limitations pertaining to hybrid machine learning & mechanistic model, outputting trained weights, or unlabeled training data.
The disclosure of the prior-filed application, Application No. 62/684,096, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure does not support claim limitations pertaining to outputting trained weights.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson R. Kristin ET AL: "NIMG-74. RADIOMICS OF TUMOR INVASION 2.0: COMBINING MECHANISTIC TUMOR INVASION MODELS WITH MACHINE LEARNING MODELS TO ACCURATELY PREDICT TUMOR INVASION IN HUMAN GLIOBLASTOMA PATIENTS", Neuro-Oncology Nov 2017 Vol. 19 Suppl. 6, 6 November 2017 (2017-11-06), XP55824552 (Swanson) in view of Official Notice.

As per claim 1, Swanson teaches a method for constructing and implementing a hybrid machine learning and mechanistic model to predict biological feature data, the steps of the method comprising: constructing a hybrid machine learning and mechanistic model by: 
(i) accessing training data with a computer system, the training data including labeled data and unlabeled data (Swanson: abstract: “We collected 82 image-guided biopsies from 18 primary
GBM patients throughout CE T1W and nonenhancing T2W regions. For each biopsy, we obtained neuropathologist estimates of tumor cell density and spatially matched MRI (CE T1W, T2W)… a ML model that uses texture features to predict cell density to minimize the prediction error on biopsy samples (ML strength) while making sure tumor-wide prediction (biopsied and unbiopsied regions) conformed with glioblastoma biology”. The training minimizes the error. The biopsied data is the labeled data and the unbiopsied data is the unlabeled data. This is consistent with the claims read in light of the disclosure); 
(ii) training a machine learning model based on the training data, (Swanson: abstract: see above: learning, minimize prediction error); 
(iii) augmenting the machine learning model using a mechanistic model that mathematically describes at least one of a biological process or a physiological process associated with a biological feature, generating a hybrid model comprising a hybrid machine learning and mechanistic model (Swanson: abstract: "proliferation-invasion (PI)" model, "hybrid ML-PI model"); and 
generating predicted biological feature data by inputting multiparametric magnetic resonance images to the hybrid model (Swanson: abstract: “multi-parametric MRI… MRI (CE T1W, T2W)”, "a first-of-its-kind hybrid model combining mechanistic modeling and machine learning approaches that accurately quantifies tumor cell gradients within the non-enhancing T2W zone of GBM").  

Swanson does not teach generating output that includes trained weights. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of transferring trained weights to another application without having to retrain. The teachings of the prior art could have been incorporated into Swanson in that trained weights are output as is standard in transfer learning.

As per claim 2, Swanson teaches the method as recited in claim 1, wherein the mechanistic model is a proliferation-invasion model that mathematically describes a rate of change of cell density as a function of invasion of cells into nearby tissues and proliferation of cells (Swanson: See arguments and citations offered in rejecting claim 1 above).  

As per claim 3, Swanson teaches the method as recited in claim 1, wherein the labeled data in the training data comprises image-localized biopsy data and the unlabeled data in the training data comprises multiparametric magnetic resonance images (Swanson: See arguments and citations offered in rejecting claim 1 above).  

As per claim 4, Swanson teaches the method as recited in claim 3, wherein the labeled data are augmented with virtual biopsy data comprising cell density data that are generated using the mechanistic model (Swanson: See arguments and citations offered in rejecting claim 1 above).  

As per claim 5, Swanson teaches the method of claim 1, wherein the machine learning model is a semi-supervised learning (SSL) model (Swanson: See arguments and citations offered in rejecting claim 1 above).  

As per claim 8, Swanson teaches the method of claim 1, wherein the multiparametric magnetic resonance images include images of T1 with contrast, T2 weighted (Swanson: See arguments and citations offered in rejecting claim 1 above). Swanson does not teach the multiparametric magnetic resonance images include images of Echo-planar imaging (EPI) with contrast, mean diffusivity (MD), fractional anisotropy (FA), and relative cerebral blood volume (rCBV).  Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage in that a multiparametric approach utilizing the unique strengths of these advanced imaging techniques as performed in the present case may provide a comprehensive assessment of treatment response. The teachings of the prior art could have been incorporated into Swanson in that the multiparametric magnetic resonance images include images of Echo-planar imaging (EPI) with contrast, mean diffusivity (MD), fractional anisotropy (FA), and relative cerebral blood volume (rCBV).

As per claim 9, Swanson teaches the method of claim 1, wherein the hybrid model includes tuning parameters configured to minimize a  prediction error of the region of interest (Swanson: See arguments and citations offered in rejecting claim 1 above; also see abstract: “minimize the prediction error … We optimized this hybrid ML-PI model using leave-one-out-cross-validation”). Swanson does not teach mean absolute prediction error (MAPE). Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that it measures the difference between the measured or experimental value and a true or exact value. The teachings of the prior art could have been incorporated into Swanson in that the mean absolute prediction error (MAPE) is used.

As per claim 10, Swanson teaches the method of claim 9. Swanson does not teach the tuning parameters include patient-specific tuning parameters trained for each subject to minimize the MAPE of the specific subject. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that it measures the difference between the measured or experimental value and a true or exact value. The teachings of the prior art could have been incorporated into Swanson in that the mean absolute prediction error (MAPE) is used.

One of ordinary skill in the art, prior to filing, would have recognized the advantage to tailor treatment and optimize an individual's therapy. The teachings of the prior art could have been incorporated into Swanson in that patient-specific tuning parameters trained for each subject.

11. (Currently Amended) The method of claim 9. Swanson does not teach the tuning parameters include uniform tuning parameters configured to minimize the MAPE across all subjects. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that it measures the difference between the measured or experimental value and a true or exact value. The teachings of the prior art could have been incorporated into Swanson in that the mean absolute prediction error (MAPE) is used.

One of ordinary skill in the art, prior to filing, would have recognized the advantage efficient implementation for many patients. The teachings of the prior art could have been incorporated into Swanson in that the tuning parameters include uniform tuning parameters configured to minimize the MAPE across all subjects.

Allowable Subject Matter
Claims 6, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662